Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendments filed 6/16/2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,441,336 (Cannon hereinafter) in view of US Patent No. 7,004,323 (Symonds hereinafter).
In re claim 1, with reference to Figs. 1-10, Cannon discloses: A thermal divider system for an insulated container (12), comprising: a sidewall, the sidewall having a plurality of ridges (next to groove 24) protruding towards an interior cavity of the insulated container, the plurality of ridges defining at least one upright slot (24) at opposed sides of the interior cavity; and a rigid insert (28) having a first end and a second end (at opposed ends 34 in Fig. 5), each of the first end and the second end having a width dimensioned to be received within the at least one upright slot (24), and a length to extend between the opposed sides of the interior cavity (See Fig. 4), the rigid insert having a hollow interior to contain a volume of a thermal material (44).
Cannon fails to disclose wherein the sidewall is removable.
However, with reference to Fig. 2, Symonds discloses a divider system for an insulated container (20) including a removable (40) sidewall fitted with ridges (43) and slots (44) to locate a dividing wall(s) (50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the sidewalls removable as taught by Symonds for the purposes of rendering the container usable as one smooth-walled cavity which is known in the art to facilitate cleaning, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04, V, C. Please note that in the instant application, paragraphs 020-023, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including a fill port opening to the hollow interior (via removal of cap 32). 
In re claim 3, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein a seal (32) attached to the fill port to contain the volume of the thermal material within the hollow interior.
In re claim 4, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including the volume of the thermal material (ice 44).
In re claim 5, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein the thermal material includes a cold composition (ice 44).
In re claim 6, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein the thermal material includes a heat composition (i.e. if the desired contents are colder than ice, then the ice 44 serves as a heat composition, not that Applicant has not provided a particular temperature associated with the term “heat composition”, and that room temperature melted ice could also be considered the claimed “heat composition”).
In re claim 7, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein the rigid insert has a uniform width corresponding to a width of the at least one slot (the ends 34 have a uniform width for fitting within the slot width at 24).
In re claim 8, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein the rigid insert has an intermediate section having a width (at 38) greater than a width of the at least one slot (24) (See Fig. 4).
In re claim 9, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein the first end and the second end each have a channel defied therein, the channel having a width to receive one of the plurality of ridges therein (See Fig. 6 below).
[AltContent: textbox (2nd End Channel)]
[AltContent: arrow][AltContent: textbox (1st End Channel)][AltContent: arrow]
    PNG
    media_image1.png
    151
    533
    media_image1.png
    Greyscale

In re claim 10, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention including wherein a plurality of protrusions (38) extending from at least one lateral side of the rigid insert, the plurality of protrusions define at least one upright groove (36) in the at least one lateral side of the rigid insert (see fig. 6).
In re claim 11, with reference to the Figs. noted above, Cannon in view of Symonds discloses the claimed invention except wherein a sub-insert dimensioned to be received in the at least one upright groove for further subdividing the interior cavity of the insulated container.
However, with reference to Fig. 2, Symonds discloses a sub insert (70) dimensioned for receipt in an upright groove (51) in an insert (50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided sub inserts connectable with the insert of Cannon as taught by Symonds for the purposes of receiving and selectively maintaining a plurality of food products within first and second cavities formed by the sub insert(s) during transportation thereof, while allowing a user to selectively adjust the size and arrangement of such cavities as required for his/her particular application (column 3, lines 54-67).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of the remarks that Cannon fails to disclose a sidewall having a plurality of ridges protruding towards an interior cavity.  However, the ridges are previously and currently noted as being next to grooves 24, and can be seen in Figs. 4 and 10.  The ridges support the edges 30 of the bottle 28.
Applicant argues on page 6 of the Remarks that adding removable panels would only hinder, rather than facilitate cleaning. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would recognize generally available knowledge that smooth interior walls of a container are easier to clean than walls with a plurality of ridges and grooves, and that where ridges and grooves must be present, it is beneficial to be able to remove hard to reach elements in order to facilitate access to the ridges for cleaning.
Applicant argues on page 7 of the remarks that each device of “Connor” [sic] and Symonds operates effectively, and therefore one of ordinary skill in the art would have no reason to combine the features of both devices in a single device.  However, neither Cannon or Symonds teach away or specifically discourage from the specific modification proposed by the Examiner in re claim 1 above.  
Applicant’s informal and conditional interview request based upon the outcome of the search and consideration of the Examiner is not granted, and any potential discussion would only serve to repeat the content of this Office Action and inform the Applicant of the outgoing Action, there being no clear or obvious amendments seen by the Examiner to guarantee allowability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733